UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4652



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LUCANO VILLA-MORALES, a/k/a Jose Cruz, a/k/a Samuel Sabastian-
Rodriguez, a/k/a Efego Peres-Montufar, a/k/a Omar Cruz Balbuena,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00386-WLO)


Submitted:   April 30, 2008                   Decided:   July 9, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Wayne Buchanan Eads, Raleigh, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Angela H. Miller, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lucano Villa-Morales was convicted by a jury of possession

of a firearm by an illegal alien, in violation of 18 U.S.C.

§ 922(g)(5) (2000).        Villa-Morales was sentenced to twenty-seven

months’ imprisonment.         Finding no error, we affirm.

            On   appeal,   Villa-Morales        initially     contends   that    the

district court erred in sentencing him based on facts that were

neither admitted nor found by a jury beyond a reasonable doubt.

However,    after    United    States    v.   Booker,   543    U.S.   220    (2005),

sentencing courts are still required to calculate the applicable

advisory guideline range based on appropriate findings of fact.

United States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006).                     We

have previously noted that sentencing factors should continue to be

evaluated based on the preponderance of the evidence. United States

v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).             Thus, we conclude the

district     court     properly    determined       Villa-Morales’s         advisory

guideline range based on facts found by a preponderance of the

evidence.

            Villa-Morales       also     contends    that     his     sentence    is

unreasonable.       When determining a sentence, the district court must

calculate the appropriate advisory guideline range and consider it

in conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2000).     United States v. Davenport, 445 F.3d 366, 370 (4th Cir.

2006).     Appellate review of a district court’s imposition of a


                                        - 2 -
sentence is for abuse of discretion.       Gall v. United States, 128 S.

Ct. 586, 597 (2007); see also United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).      Sentences within the applicable Guidelines

range may be presumed reasonable.        Pauley, 511 F.3d at 473.

           The district court followed the necessary procedural steps

in sentencing Villa-Morales, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant § 3553(a)

factors.   Furthermore, Villa-Morales’s 27-month sentence, which is

the lowest end of the Guidelines range and below the statutory

maximum, may be presumed reasonable.          Thus, we conclude Villa-

Morales has failed to establish that the district court abused its

discretion in imposing the chosen sentence.

           Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -